DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
                                                           Status of the Claims 
2.	Claims 1-13 are currently pending. This office action is the first office action on the merits of the claims. 
                                                            Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


3.	Claim 1-13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Concerning claim 1 the claim recites “polymerizing a core (S10)” “polymerizing the core (S20)” and polymerizing a core shell copolymer (S30)” which render the claim indefinite as it is not clear what the terms in parenthesis are trying to show and if it is required or not because of the use of parenthesis. Additionally the indication of “polymerizing the core (S20)” renders the claim indefinite as it is the core been polymerized. 
The claims recites “in the step S10” and “in the step S20” which renders the claim indefinite as there is not enough antecedent basis to indicate these steps as they are not referred to as steps before this and it is not clear from the initial recitation if the (S10) and (S20) are step or an indication of a product which is formed.  Th
The claim recites polymerizing “1 part by weight to 10 parts by weight of the methyl (meth)acrylate monomer” which renders the claim indefinite as it is not clear if this amount of “the methyl (meth)acrylate monomer” is part of the already recited 70 parts by weight to 90 parts by weight of a methyl (meth)acrylate monomer or if these parts are separate from one another.  This particularly the case as this phrase is used twice one referring to polymerizing the core (S20) and once referring to polymerizing a core shell copolymer (S30). 
The claim indicates “based on 100 parts by weight of the total content of the monomer” which renders the claim indefinite as it is not clear if this total content of the monomer refers to the entire core shell copolymer, to just the core or to the “polymerizing a core (S10)”.
Concerning claims 1 and 5 the claims recites “a polymerization conversion ratio” which renders the claim indefinite as it is not clear if this is a molar ratio or a weight ratio. 
Concerning claim 11 the claim recites “the core includes 70 wt% to 90 wt% of a methyl (meth)acrylate monomer-derived repeating unit, 1 wt% to 20 wt% of a C2-C12 alkyl (meth(acrylate monomer-derived repeating unit” which renders the claim indefinite as it is not clear if these wt% refer to the core shell copolymer as a whole or refer only to the core. 
The claim further recites “the shell includes 1 wt% to 10 wt% of the methyl (meth)acrylate monomer-derived repeating unit and 1 wt% to 10 wt% of an aromatic vinyl monomer-derived repeating unit” which renders the claim indefinite as it is not clear if these wt% refers to only the shell of the core shell copolymer or to the core shell copolymer as a whole. 
The claim also recites “based on 100 parts by weight of the total content of the monomer-derived repeating unit” regarding the content of the polyfunctional acrylic crosslinker agent-derived cross-linking part, which renders the claim indefinite as it is not clear if this indication of monomer derived repeating unit refers to the core of which the polyfunctional acrylic crosslinking agent is a part or if this refers to all of the monomer derived  repeating units in the cores shell copolymer. 
Claims 2-4 6-10 and 12-13 are rejected as being dependent from a rejected base claim. 

Allowable Subject Matter
4.	Claims 1-13 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
The following is a statement of reasons for the indication of allowable subject matter:  The subject matter of the claims is allowable over the closest prior art of record of Krasnansky (US 5,922,334) .
Krasnansky teaches an example of a core shell polymer made with a core made from 339.8 g of methyl methacrylate 99g of butyl acrylate, 2.23 g of allyl methacrylate and 9 grams of methacrylic acid, while the shell is made from 146.3 g of methyl methacrylate, 36 grams of methacrylic acid 184.5 g of ethyl hexyl acrylate 11.2 grams of styrene and 72 grams of acetoacetoxyethyl methacrylate (column 9 lines 25-68 and column 10 lines 1-10). 
However Kransansky does not teach or fairly suggest the claimed process or product, particularly the claimed amount of the vinyl aromatic monomer and methyl (meth)acrylate monomer present in the shell of the polymer as Kransansk gives the exemplary amount of aromatic vinyl monomer and methyl methacrylate in the shell polymer  are in a ratio which can not fit within the amounts which are claimed with all but 1 inventive examples providing a ratio of methyl methacrylate to styrene in the shell polymer of over 10 (Column 12 Table 2) (which the claimed amounts of the monomer in the shell polymer can not have), and gives no indication of why one of ordinary skill in the art would alter the ratio of the different monomers present in the shell,  or use the particularly claimed monomers in combination with a core shell polymer weight average molecular weight of 11,000,000 or more as is required by incident claim 11. Kransanky also teaches that the ratio of the core polymer to shell polymer is from 20:80 to 70:30 (column 2 lines 20-40) which if the amounts of the monomers are calculated over all the monomers in the core shell copolymer does not allow for the core to include the claimed amounts of monomer. Kransansky also does not teach or fairly suggest the step indicated by claim 1 which requires addition of methyl (meth)acrylate and crosslinking agent at 70 to 90% conversion of the core polymer.  As such Kransanky does not teach or fairly suggest the claimed inventions. 

Conclusion
5.	 Claims 1-13 are rejected over 112 issues. Claims 1-13 are allowable over the prior art of record. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID L MILLER whose telephone number is (571)270-1297. The examiner can normally be reached M-F 7:30-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ling Siu Choi can be reached on 571-2721098. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DAVID L MILLER/Examiner, Art Unit 1763  

/LING SIU CHOI/Supervisory Patent Examiner, Art Unit 1763